t c memo united_states tax_court mohammad enayat petitioner v commissioner of internal revenue respondent woodbury rug company inc petitioner v commissioner of internal revenue respondent docket nos filed date william e christie for petitioners daniel p ryan and erika b cormier for respondent memorandum findings_of_fact and opinion gustafson judge petitioner mohammad enayat operated a persian rug business in some years through his wholly owned c_corporation petitioner woodbury rug company inc woodbury and in later years through his single-member limited_liability_company llc sutter hayes in through business revenues and other receipts were deposited into and transferred among various personal and business bank accounts and mr enayat admits that his bookkeeping was horrible for those years mr enayat filed his own returns late and the c corporation’s returns late or not at all the internal_revenue_service irs issued to mr enayat a statutory_notice_of_deficiency on date pursuant to sec_6212 showing the following deficiencies in income_tax and additions to tax respectively for tax years to year deficiency addition_to_tax sec_6651 fraud_penalty sec_6663 dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number on the same date the irs also issued a notice_of_deficiency to woodbury showing the following deficiencies in income_tax and additions to tax respectively for tax years and year deficiency sec_6651 sec_6651 additions to tax_fraud penalty sec_6663 dollar_figure big_number dollar_figure --- --- dollar_figure dollar_figure --- 1unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 u s c as amended and all citations of rules refer to the tax_court rules_of_practice and procedure after concessions the issues for decision are business income issues whether mr enayat had unreported constructive_dividend income of dollar_figure in and dollar_figure in as a result of his depositing into his personal accounts checks payable to woodbury we find that he did whether mr enayat had unreported officer’s compensation of dollar_figure in and dollar_figure in as a result of transferring funds from woodbury accounts to his personal accounts we find that he did and that woodbury is therefore entitled to deductions in those same amounts whether woodbury had unreported gross_receipts of dollar_figure for taxable_year we find that it did whether woodbury had unreported gross_receipts of dollar_figure for taxable_year we find that it did 2mr enayat does not dispute the following adjustments to income in the notice_of_deficiency gambling income of dollar_figure in rental income of dollar_figure in income from insurance proceeds of dollar_figure in and gross_receipts on schedule c profit or loss from business in the amount of dollar_figure in the other adjustments set forth on the form 4549-b income_tax examination changes that is attached to the notice_of_deficiency issued to mr enayat are computational and their resolution will follow automatically from the court’s determinations with regard to the issues resolved in this opinion 3respondent concedes that mr enayat transferred only dollar_figure from woodbury’s accounts to his personal accounts in not dollar_figure as reflected in the notice_of_deficiency whether mr enayat received additional income of dollar_figure in and dollar_figure in from his llc sutter hayes we find that he did other income issues whether mr enayat received additional income of dollar_figure in as a result of a transfer from dr william willitts we find that he did not whether mr enayat is entitled to deduct capital losses of dollar_figure in and dollar_figure in from the sale of the elm street property we find that he is not additions to tax and penalty issues whether mr enayat is liable for additions to tax under sec_6651 for the failure to timely file his tax returns for taxable years through we hold that he is whether mr enayat is liable for the fraud_penalty under sec_6663 for the four years through we hold that he is liable for the fraud_penalty for the three years and but in amounts less than those determined in the notice_of_deficiency we hold that mr enayat is not liable for the fraud_penalty for the year 4the correct amount for the capital_gains adjustment in is dollar_figure not dollar_figure as stated in the notice_of_deficiency see infra note whether woodbury is liable for the addition_to_tax under sec_6651 for the failure to timely file its tax_return for we hold that it is not whether woodbury is liable for the fraud_penalty under sec_6663 for the year we hold that it is not whether woodbury is liable for the addition_to_tax under sec_6651 for the fraudulent_failure_to_file its tax_return for the year we hold that it is findings_of_fact this case was tried in boston massachusetts on march the stipulation of facts filed date the supplemental stipulation of facts filed date and the attached exhibits are incorporated herein by this reference at the time mr enayat filed his petition in docket no he resided in massachusetts at the time woodbury filed its petition in docket no it was no longer actively_engaged_in_business but had an address in massachusetts background mr enayat began working in the persian rug business when he was years old and he owned his own store from through the date of trial during each of the years at issue mr enayat was in the business of selling persian rugs from a retail store in bedford new hampshire during taxable years and mr enayat operated and was the sole shareholder of woodbury a c_corporation towards the end of mr enayat formed a limited_liability_company known as sutter hayes llc sutter and began operating his business through this entity during the years through mr enayat was the sole member of sutter mr enayat maintained various bank accounts in his own name and in the names of woodbury and sutter however in the manner described below business receipts were sometimes deposited in personal accounts and money was transferred between business and personal accounts without documentation being maintained to justify or explain the transfers mr enayat admits i treated both myself and woodbury and his investment accounts at oppenheimer and merrill lynch and citibank and -- i treated it all as one unreported income of woodbury as a retail seller of persian rugs woodbury acquired rugs from wholesale vendors and then sold them to its own customers making its money from those sales petitioners--mr enayat and woodbury--did not offer into evidence any records of woodbury sufficient to show the amount of its sales in or woodbury reported gross_sales receipts of dollar_figure on its return for but at trial mr enayat did not explain how he had arrived at this figure and woodbury’s return preparer testified that he did not recall what he was given to support the sales total for woodbury did not file a return and therefore did not report receipts in any amount for that year in its examination the irs performed a bank_deposits analysis to determine the amount of woodbury’s gross_receipts for and the irs began with the gross deposits into woodbury’s bank accounts and reduced them by any identifiable non-taxable5 item eg cash deposits transfers between accounts deposits whose source could not be identified or which were not readily apparent as business receipts insurance proceeds and returned checks to get net taxable deposits the irs then added to the net deposits all the checks payable to woodbury that were deposited in mr enayat’s personal account discussed infra beginning at page as diverted checks because those checks should have been deposited into woodbury’s accounts and thereby should have shown up as gross_receipts 5the irs classified as non-taxable the money flowing into sutter’s accounts that should have been excluded from gross_receipts for various reasons eg receipts that were actually non-taxable receipts that should be excluded to avoid double counting and unidentified money however that classification does not necessarily mean that all items excluded from woodbury’s gross_receipts under the irs’s method were non-taxable under the internal_revenue_code 6excluding cash deposits was appropriate to the extent that the cash might have been obtained by cashing checks that had already been counted or by withdrawing the cash from another bank account whose deposits had already been counted however cash deposits might also have resulted from cash sales so the exclusion of all cash deposits may be unduly favorable to woodbury where cash sales are a possibility but the irs’s analysis gives woodbury the benefit of this doubt however to accurately reflect woodbury’s gross_receipts the irs then reduced its calculation for any transfers mr enayat made from his personal accounts to woodbury’s corporate accounts so as to prevent double-counting or the taxing of any clearly non- taxable items these reductions included money flowing from mr enayat to woodbury that were capital contributions see infra note or that were transfers from mr enayat to repay diverted woodbury checks that mr enayat had deposited in his personal account since the diverted checks had already been added to net deposits by its bank_deposits analysis the irs determined that woodbury had additional gross_receipts in taxable_year as follows bank account gross deposits non-taxables net deposits dollar_figure dollar_figure fleet bank account no granite bank account no bank of nh account no granite bank account no total less gross_receipts per form_1120 unreported gross_receipts plus diverted checks total unreported gross_receipts for dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure as is shown above that dollar_figure represents the difference between woodbury’s reported gross_receipts on its form_1120 u s_corporation income_tax return and the net taxable deposits as calculated in the irs’s bank_deposits analysis plus the checks made out to woodbury and diverted into mr enayat’s personal accounts which should have been deposited into woodbury’s accounts but were not we find that the irs’s analysis was reasonable and that woodbury had additional receipts of dollar_figure the irs did an equivalent analysis for for that year woodbury had failed to file its form_1120 so there is no woodbury-generated number against which to compare the irs’s analysis as it had for the irs totaled woodbury’s gross deposits for reduced them by any identifiable non-taxable item including any transfers from mr enayat’s personal accounts and then added any woodbury checks that mr enayat had deposited into his personal account yielding the following sum 7in preparation for trial respondent had an irs revenue_agent prepare another bank_deposits analysis this second bank_deposits analysis revealed that woodbury had additional gross_receipts of dollar_figure in taxable_year instead of the additional dollar_figure previously determined however respondent never accounted for this difference so we find that woodbury had additional receipts in the year in the lesser amount of dollar_figure as reflected on the notice_of_deficiency bank account gross deposits non-taxables net deposits dollar_figure bank of nh account no fleet bank account no total plus diverted checks total unreported gross_receipts for dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure again because we find the irs’s bank_deposits analysis to be reasonable and because mr enayat has not introduced any evidence to refute those findings we find that woodbury had unreported gross_receipts of dollar_figure for taxable_year diverted woodbury checks deposited into mr enayat’s accounts as was noted above in and mr enayat deposited into his personal bank accounts checks that were made out to woodbury he argues that these deposits are not taxable to him because they were made--and were repaid--pursuant to a procedure dictated by business necessity arising from the manner in which he purchased rugs for resale mr enayat testified that he regularly went to new york picked out the merchandise he wanted to buy for woodbury and negotiated a price and term for payment the payments woodbury owed to the vendors were usually due or days after the date of sale he wrote a woodbury check to the vendor for the purchase_price post-dated the check to correspond to the payment term eg if payment was due in days he would post-date the woodbury check by days and took the merchandise with him however mr enayat testified that he learned that vendors would often try to cash or deposit these post-dated checks before their date and that if there were sufficient funds in the woodbury account the bank would usually honor the check even though it was post-dated he says that in order to avoid the premature negotiation of the woodbury checks he adopted the practice of delaying the deposit of sufficient funds into the woodbury account on which the check was drawn until the day before the post-dated check would mature in the meantime however mr enayat wanted to negotiate promptly the corresponding checks that had been written to woodbury by its customers he testified that since he did not want to put the funds into the woodbury account he would deposit checks from woodbury customers into his personal accounts as a sort of escrow to be held there until he transferred the funds to the woodbury account in order to cover the post-dated checks as they came due thus mr enayat contends that the presence of 8consistent with mr enayat’s account it appears that under new hampshire law where woodbury did its banking a bank may honor a post-dated check unless its customer provides the bank reasonable advance notice of the post-dating and describes the check with reasonable certainty n h rev stat ann 382-a c butterworth the deposits in his personal accounts was an accommodation to woodbury and not an appropriation of woodbury funds mr enayat’s explanation seems superficially plausible for tax_year in the aggregate--since he diverted dollar_figure of woodbury’s checks but redeposited almost the same amount dollar_figure into woodbury’s account however in he did not redeposit any of the dollar_figure he diverted from woodbury moreover even for the more detailed facts do not line up with his story but rather include these six anomalies and contradictions first mr enayat’s alleged plan of depositing money into the woodbury account only as the post-dated checks came due would have required him to maintain a rather sophisticated system to anticipate the negotiation of each post-dated check and to keep in the account just enough money--but no more--to cover the checks as they came due mr enayat offered no evidence of any such system and he made no showing that the deposits into this account actually corresponded to the post-dated due dates of the checks instead it appears that mr enayat wrote checks on woodbury’s account for anything and everything including but not limited to the post-dated vendor checks as we show below until the account became overdrawn and that he would then deposit enough money back into the account to bring the balance back into the black second mr enayat gave no explanation for how his system could actually have achieved its supposed goal even if he had been able somehow to keep track of his check dates and make deposits to cover the checks only as they became due if vendors really did tend to present checks prematurely and if the bank did honor prematurely presented checks then there would be no way to assure that the funds he carefully deposited would be used to pay the anticipated and timely presented check rather than an unanticipated but prematurely presented check if funds were in the account but a premature check arrived that the bank honored then a timely submitted check presented thereafter would bounce third although mr enayat’s testimony suggested that premature negotiation of checks was a persistent risk in his business most of the woodbury checks deposited into his personal accounts were in fact deposited in february and date and the deposits largely tailed off thereafter the record includes no information to the effect that the situation changed and no explanation for this irregularity fourth the purpose mr enayat alleges would have naturally called for_the_use_of a single account from which funds could be swept as necessary but throughout mr enayat diverted woodbury checks into not one but four separate personal accounts acct nos and if mr enayat had truly intended to hold these checks in a sort of escrow there would have been no reason to deposit these checks in multiple accounts fifth on the other hand the money mr enayat redeposited into woodbury’s account did not come from all four of those personal accounts into which woodbury checks had been deposited but rather only two of them ie acct nos and if mr enayat’s story were true he would have redeposited money from all four of the accounts to which it had been diverted but he did not furthermore from one of those personal accounts-- no 1027--mr enayat redeposited dollar_figure into woodbury’s account even though he had diverted only dollar_figure into that account in the first place even if mr enayat could logically explain the necessity of using multiple accounts in this manner the money flowing back to woodbury should have been equivalent to the money diverted not just in the aggregate but account-for-account it was not sixth the transaction history of woodbury’s corporate account no simply fails to correspond to mr enayat’s story while woodbury did maintain a low or negative balance in this account at most times which would seem to support mr enayat’s story a review of the account statements shows that mr enayat also used this account to pay personal expenses and to buy stock_options had mr enayat truly been holding these diverted checks in escrow to prevent the premature depositing of post-dated checks he would have needed to keep the balance of woodbury’s account near zero and would have used the account only for these post-dated check transactions using the account as a general checking account--and depositing in it funds that were intended to cover other expenses--would if his story were true enable a rug business payee to raid these other moneys that were put into the account if mr enayat really had run his accounts in the manner he alleged with the purpose of preventing depletion of woodbury funds by premature negotiation of woodbury checks he would not have put non-woodbury money at the same risk the evidence does not show that mr enayat held the proceeds from woodbury checks in an escrow-like fashion or used his personal account to sweep these diverted checks in any orderly fashion we find that he did not do so but simply deposited woodbury checks into his personal accounts for general use mr enayat did not treat any of the diverted woodbury checks as income on his own form_1040 u s individual_income_tax_return for or in its notice_of_deficiency the irs effectively treated each woodbury check deposited in a personal account as if it were a constructive_dividend to mr enayat and 9the irs’s notice_of_deficiency characterized the income mr enayat derived from depositing woodbury checks as dividend continued the irs did not reduce its adjustment by the equivalent amounts that mr enayat had transferred to woodbury during dollar_figure transfers from woodbury to mr enayat in addition to the woodbury checks deposited by mr enayat into his personal accounts woodbury made transfers of funds to mr enayat throughout and woodbury transferred dollar_figure to mr enayat in and dollar_figure in either by checks written to mr enayat or by direct transfers mr enayat did not report any of these amounts as income on his form sec_1040 because he says he considered them to be repayments of loans he had previously made to woodbury he testified that he advanced funds to woodbury when the business needed them to cover expenses or inventory or whenever there were cash_flow problems for continued income although mr enayat disputed the characterization of these amounts as income to him he did not offer any evidence to show that if income they were officer’s compensation rather than dividends consequently because we find that these amounts were income to mr enayat we accept the irs’s characterization as dividend income 10as is explained supra p for purposes of calculating woodbury’s taxable_income the irs added the amounts of these diverted checks to woodbury’s gross_receipts however wood- bury’s gross bank_deposits included transfers from mr enayat some of which remitted to woodbury the proceeds of the diverted checks to avoid double-counting the diverted checks as woodbury income the irs subtracted from woodbury’s net deposits mr enayat’s transfers that remitted the amounts of the diverted checks thus these amounts were treated only once as taxable_income to woodbury they were also treated as taxable_income to mr enayat this double taxation--of the corporation and the shareholder--is discussed infra pt ii a woodbury and he insisted that all the money transferred from woodbury to his personal accounts in and was for the repayment of these types of loans that for every transfer from woodbury to mr enayat ie the repayment there would have been a preceding transfer from mr enayat to woodbury ie the loan and that woodbury repaid the loans to him as funds became available the evidence does show--broadly consistent with this account--that mr enayat did make transfer sec_11 to woodbury from his personal accounts in amounts totaling dollar_figure12 in when the woodbury-to-enayat transfers totaled dollar_figure and totaling dollar_figure in when the woodbury-to-enayat transfers totaled only dollar_figure these he says were the loans for which woodbury repaid him with the transfers now at issue and the two-year total of these enayat-to-woodbury transfers did substantially exceed the amounts of the woodbury-to-enayat transfers 11there is no indication of how the irs classified the money flowing from mr enayat to woodbury but we assume it was treated as contributions to capital 12these transfers totaling dollar_figure were in addition to the transfers in that year totaling dollar_figure see supra p a few from account no and most from account no by which mr enayat transmitted to woodbury the amounts of the woodbury checks that he had deposited in his personal accounts in the aggregate mr enayat’s transfers to woodbury in and totaled dollar_figure ie dollar_figure plus dollar_figure plus dollar_figure however there were no notes or loan agreements executed between mr enayat and woodbury for any of these alleged loans and he could point to no entries in corporate minutes or corporate financial records reflecting any such loans mr enayat did not charge woodbury interest on these loans or set any maturity dates moreover his assertion that the woodbury- to-enayat transfers were always preceded by enayat-to-woodbury transfers is not supported by the evidence when pressed about a specific transaction in which dollar_figure seemed to go first from woodbury to mr enayat he admitted that it is possible that woodbury might have lent him money and that a later dollar_figure enayat-to-woodbury transfer may have been a repayment by mr enayat of a loan made by woodbury the court invited mr enayat to present in his post-trial brief a detailed analysis of the bank records to show if he could that each woodbury-to- enayat transfer was preceded by an enayat-to-woodbury loan but he did not do so and instead limited his presentation to the aggregate numbers at one point in the trial mr enayat candidly testified that he just treated himself woodbury and all the bank accounts as one and we find that to be true he did not have a practice or routine that suggests that the woodbury-to-enayat transfers were repayments of prior bona_fide loans we therefore find that these amounts were additional officer’s compensation to mr enayatdollar_figure unreported income of sutter in and sometime in mr enayat formed sutter hayes as a single-member llc and began to operate his rug business through this entity on the schedule c profit or loss from business for sutter attached to mr enayat’s form_1040 he did not report any gross_receipts for sutter however the irs performed a bank_deposits analysis on the bank accounts of sutter to determine sutter’s gross_receipts for and and the analysis disclosed two deposits in mr enayat has now stipulated that sutter received two customer checks during taxable_year totaling dollar_figure which were deposited into sutter’s bank account we find that these checks constituted gross_receipts that were taxable in in mr enayat maintained a detailed sales report for sutter which purported to list the date of every sale sutter made with the corresponding customer’s name and the amount of the 13the irs’s notice_of_deficiency issued to mr enayat characterized woodbury’s transfers to him as officer’s compensation although mr enayat disputed the characterization of these amounts as income to him he did not offer any evidence to contend that if income they were anything other than officer’s compensation consequently because we find that these amounts were income to mr enayat we accept the irs’s characterization as officer’s compensation 14the record does not show whether the irs performed a bank_deposits analysis for sutter for it sec_2001 year sale sutter’s gross_receipts as recorded on the detailed sales report totaled dollar_figure mr enayat alleges that the detailed sales report is a complete list of all sales for sutter in and that it therefore represents sutter’s entire gross_receipts for mr enayat reported the gross_receipts of sutter to be dollar_figure on his form_1040 however the totals reflected on the sales report and reported on the return were not consistent with the information that sutter included on its claim for business interruption insurance in making that claim sutter reported that in the weeks preceding the flood that interrupted its business it had average weekly sales of dollar_figure the 23-week total was therefore dollar_figure--a part-year total that already exceeded the gross_receipts sutter reported for its full year clearly sutter’s insurance claim left mr enayat with much explaining to do and rendered the sales report suspect to determine the correct figure for sutter’s gross_receipts in the irs conducted a bank_deposits analysis its agent totaled the deposits made into sutter’s accounts in that year and reduced that amount by any identifiable non-taxable item eg transfers between accounts cash deposits returned checks 15mr enayat did not explain the dollar_figure difference between the gross_sales of dollar_figure reported on the detailed sales report and the gross_receipts of dollar_figure reported on mr enayat’s schedule c refunds and any unidentifiable deposits to calculate sutter’s net taxable deposits bank_deposits do not reflect all of sutter’s revenues because as mr enayat stipulated some of sutter’s receipts for were never deposited into a sutter account or in any of mr enayat’s personal accountsdollar_figure for that reason the irs compared mr enayat’s detailed sales report--on which mr enayat supposedly recorded every sale sutter made--to actual deposits made into the known accounts any customer payment appearing on the detailed sales report that did not have a corresponding deposit into a sutter account or one of mr enayat’s personal accounts was added to sutter’s net taxable deposits to account for total gross_receipts for dollar_figure the irs also made an adjustment to account for sutter’s accounts_receivable at the beginning of compared to the end of 16mr enayat stipulated that dollar_figure in payments received from customers of sutter was never deposited into a sutter account or in any of mr enayat’s personal accounts undeposited checks totaling this amount were either cashed or endorsed over to sutter’s creditors 17where no corresponding deposit could be found for a reported sale and where the transaction did not involve the exchange of money eg an date entry of dollar_figure for k n c investments where sutter exchanged a rug for the payment of rent the irs added that sale to sutter’s gross_receipts we find no fault with this approach the value that sutter received in_kind in exchange for a rug should have been included in gross_receipts at best there might have been an occasion for an offset eg as a cost_of_goods_sold or as a deduction for the rent for which the rug was payment but mr enayat did not show that the offset had not already been claimed and he did not allege or prove his entitlement to further deductions or costs of goods sold because sutter had used an accrual_method of accounting on the basis of this analysis the irs determined that mr enayat had understated sutter’s gross_receipts for by dollar_figure and we find that this determination was not refuted money dr willitts entrusted to mr enayat on date mr enayat received in his oppenheimer investment account a wire transfer of dollar_figure from a cayman islands account controlled by dr william willitts mr enayat testified that dr willitts entrusted this money to mr enayat pursuant to an arrangement used by iranian-americans because it is impractical or impossible to transfer dollars from the united_states to iran a practice has developed under which a transfer is made indirectly by paying dollars to an american who has a friend or relative in iran and then having the american direct his friend or relative to make an equivalent transfer in rials the iranian currency to the ultimate payee in iran dr willitts paid mr enayat dollar_figure in the united_states with the understanding that the equivalent amount in rials would be made available to dr willitts in iran from the proceeds of the sale of property owned by mr enayat’s family in iran dr willitts never made it to iran and never received the equivalent of dollar_figure in rials mr enayat testified that once dr willitts wired the funds into his account mr enayat had free use of the money dr willitts expected mr enayat or his family in iran to provide rials in iran to dr willitts from the proceeds of an unrelated real_estate_transaction he did not expect mr enayat to purchase rials with the dollars wired into the oppenheimer investment account mr enayat used some of the money to fund his business and the rest for options trading by date the balance of mr enayat’s oppenheimer account was zero indicating that mr enayat had spent transferred or lost through diminution in the value of the securities he held all of the funds in that account including dr willitts’s money at some point dr willitts’s wife dr roofeh who is mr enayat’s friend asked mr enayat for dollar_figure in the united_states and mr enayat promptly returned that portion of the dollar_figure subsequently mr enayat paid additional sums to or at the direction of dr willitts and he testified that he had returned a total of dollar_figure as of the date of trial however there is a dispute over how much mr enayat repaid an agreement and release which mr enayat dr willitts and dr roofeh each signed in date characterizes the dollar_figure as a debt owed to dr willitts by mr enayat and it identifies a dispute in which mr enayat claimed he owed dollar_figure and dr willitts claimed the outstanding debt was dollar_figure dr willitts filed a petition for ex_parte attachment and trustee process in the hillsborough county new hampshire superior court on or about date in which he alleged that mr enayat had repaid dollar_figure of the total sum due of dollar_figure and alleged a balance due of dollar_figure dr willitts’s petition does not allege theft conversion embezzlement or misappropriation on the record before us there is no evidence of any wrong by mr enayat in receiving or using dr willitts’s money the only wrong even alleged is his failure to pay the money back after the parties could not conclude the intended transactions in iran mr enayat alleges that he has repaid the much greater amount of dollar_figure--ie dollar_figure in cash and rugs plus dollar_figure from the settlement on the building where sutter was located-- leaving a balance due of approximately dollar_figure however mr enayat did not provide any evidence other than his own testimony to substantiate the repayment of dollar_figure of the money dr willitts transferred to him as a result to the extent that such a finding is needed we find that at most mr enayat had repaid dollar_figure the amount dr willitts conceded in his petition mr enayat did not report the receipt of the dollar_figure or any portion thereof on his form_1040 for or any other year at issue the irs determined that mr enayat had repaid a 18the record does not indicate why the amount recited in the agreement and release was dollar_figure or why dr willitts indicated in his petition that the total balance he entrusted to mr enayat was dollar_figure instead of the dollar_figure he wired to mr enayat’s account portion of the money owed to dr willitts but to the extent mr enayat had failed to repay the money--dollar_figure--the notice_of_deficiency referred to it as income from theft and embezzled funds income to mr enayatdollar_figure mr enayat contends that respondent is estopped from asserting that he embezzled money from dr willitts because in a criminal case against dr roofeh the government called mr enayat as a witness in and evoked testimony from him to the effect that he did not take or steal the money that dr willitts had transferred to him however without finding that the government is estopped from asserting that mr enayat stole the money we simply find on the preponderance of the 19although respondent concedes that some of the money mr enayat repaid to dr willitts may have been repaid in years later than taxable_year the adjustment to mr enayat’s income nets the alleged embezzlement and all the repayments as if they happened in taxable_year evidently for the sake of simplicity 20united states v roofeh no 00cr00112 d n h dismissed date 21mr enayat’s estoppel argument is not well grounded to be judicially estopped the government must have succeeded in persuading a court to accept its prior position 374_f3d_23 1st cir but mr enayat has not shown that in the roofeh case the government actually took the position that he did not commit theft or that it succeeded in persuading the court to accept that position mr enayat cites 840_f2d_118 1st cir quoting 360_us_264 for the inapposite proposition that conviction must fall when the prosecution ‘although not soliciting false evidence allows it to go uncorrected when it appears’ continued evidence that mr enayat received the money not by theft or misappropriation but in the transaction that he described we find that he therefore owed a debt to dr willitts in that amount and during the years at issue the money dr willitts had transferred to mr enayat and that mr enayat had yet to repay remained a debt that mr enayat continued to owe dr willitts sale of the elm street property until early date mr enayat rented and resided in a house on elm street in manchester new hampshire he moved out in date and about two months later on date he purchased the elm street house for dollar_figure as an investment after mr enayat bought the house in july he began renovating it and he sold the house five months later on date for dollar_figure that the renovation occurred is established not continued emphasis added we cannot tell but perhaps that proposition could have been helpful to the criminal defendant who was being prosecuted in roofeh however this deficiency case in the tax_court is not a criminal case mr enayat is not being prosecuted and his complaint is not that the government relies here on false evidence but that it attempts to contradict mr enayat’s testimony that he insists constituted true evidence in another case kattar has no application here 22respondent called mr enayat’s former girlfriend as a witness at trial to testify that mr enayat had lived at the elm street property from july to date ie after mr enayat had purchased the house however when pressed on this issue the witness admitted that she may have been confusing date with date we find that mr enayat did not reside at the elm street property after he purchased it in date only by mr enayat’s testimony but also by the fact that the date sale price was dollar_figure higher than mr enayat’s date purchase_price however at trial he offered no substantiation for any expenditures incurred in the renovation and he gave only the most general testimony about the nature of the renovation on his return mr enayat reported dollar_figure in capital_gains from securities transactions and a dollar_figure capital_loss identified as investment_property house to compute this loss we assume that mr enayat included the supposed cost of renovations in his basis for the house with a purchase_price of dollar_figure and a sale price of dollar_figure it would have taken more than dollar_figure in renovation costs to yield a loss of dollar_figure mr enayat did not substantiate costs of dollar_figure or any other amount mr enayat fully offset his capital_gain of dollar_figure with his purported real_estate capital_loss he entered a dollar_figure capital_loss on line of his form_1040 but because he reported negative adjusted_gross_income he did not actually obtain the benefit of any deduction for capital_loss for rather mr enayat carried forward a dollar_figure capital_loss ie dollar_figure minus dollar_figure and he used that amount to offset some of his dollar_figure net capital_gains in dollar_figure 23the parties stipulated that mr enayat claimed his purported dollar_figure real_estate capital_loss by claiming dollar_figure continued in the notice_of_deficiency the irs disallowed these capital_loss deductions for both and we find that mr enayat substantiated his purchase_price of dollar_figure but not any additional basis derived from renovations and that therefore he did not prove his capital_loss mr enayat’s concessions mr enayat conceded the following four matters gambling income during taxable_year mr enayat received gambling income of dollar_figure from foxwoods casino mr enayat did not report the receipt of this gambling income on his form_1040 mr enayat does not dispute that he received this income or that it should have been reported on his form_1040 rental income during taxable_year mr enayat received rental income of dollar_figure from shorty’s mexican roadhouse mr enayat did not report the receipt of this rental income on continued of the loss in and carrying dollar_figure of the loss forward into the sum of these amounts is dollar_figure not dollar_figure and the dollar_figure stipulated as claimed in appears mistakenly to include the dollar_figure mr enayat entered on line of his form_1040 but that he was unable to deduct we may disregard stipulations between parties where justice requires if the evidence contrary to the stipulation is substantial or the stipulation is clearly contrary to facts disclosed by the record see 93_tc_181 66_tc_312 the tax returns show that mr enayat applied dollar_figure not dollar_figure to offset capital_gains in and dollar_figure to offset net capital_gains in totaling dollar_figure not dollar_figure his form_1040 mr enayat does not dispute that he received this income or that it should have been reported on his form_1040 insurance proceeds during taxable_year sutter was unable to operate for a time because of a flood in the building in date mr enayat filed an insurance claim and received business interruption insurance payments of dollar_figure from safeco insurance co safeco as to the amount see infra note mr enayat did not report the receipt of these insurance proceeds on his form_1040 mr enayat does not dispute that he received this income or that it should have been reported on his form_1040 stolen check during taxable_year mr enayat received a bank of america check in the amount of dollar_figure which was from a company called qad inc and issued to innuendo llc mr enayat misappropriated the funds by negotiating the check with the help of a friend and he was convicted of receipt of stolen securities under u s c section in the u s district_court for the district of new hampshire mr enayat did not report the receipt of the dollar_figure on hi sec_2001 form_1040 and he does not dispute that this dollar_figure should have been reported as gross_receipts on hi sec_2001 schedule c mr enayat’s federal_income_tax returns and the results of the irs’s examination a taxable_year mr enayat filed his form_1040 for taxable_year a year late on date he reported no wage or salary income he claimed a capital_loss of dollar_figure from the sale of real_estate the elm street property and carried over dollar_figure to his form_1040 as a result he reported no taxable_income for after examining mr enayat’s return the irs made the following adjustments to his income a dollar_figure increase in taxable_income arising from the disallowance of a capital_loss with respect to the sale of the elm street property a dollar_figure increase in taxable_income derived from gambling a dollar_figure increase in officer’s compensation income to account for transfers of money from woodbury’s accounts to his personal accounts a dollar_figure increase in taxable_income to account for the transfer from dr willitts a dollar_figure increase in constructive_dividend income to account for checks made out to woodbury but deposited into his personal accounts a dollar_figure increase in taxable rental income and an dollar_figure increase in taxable_income resulting from the disallowance of personal exemptions because of mr enayat’s corrected adjusted_gross_income agi resulting from the adjustments above b taxable_year mr enayat filed his form_1040 for taxable_year on date he reported no wage or salary income and he claimed the capital_loss of dollar_figure that was carried over from his form dollar_figure he attached to his return a schedule c for sutter he reported that sutter had no gross_receipts in but that it had dollar_figure in expenses resulting in a claimed loss of dollar_figure from sutter he reported taxable_income of dollar_figure following an examination of mr enayat’s return the irs made the following adjustments to his income a dollar_figure increase in taxable_income arising from the disallowance of a capital_loss with respect to the sale of the elm street property a dollar_figure increase in officer’s compensation income to account for transfers of money from woodbury’s accounts to his personal accounts a dollar_figure increase in constructive_dividend income to account for checks made out to woodbury but deposited into his personal accounts a dollar_figure increase in the gross_receipts reported on his schedule c to reflect sutter’s correct gross_receipts and a dollar_figure increase in taxable_income resulting from the disallowance of itemized_deductions because of 24mr enayat also had other capital_gains_and_losses that resulted in his claiming a total capital_gain of dollar_figure on his return 25the irs later determined--and has conceded in this case-- that the actual amount of woodbury-to-enayat transfers was dollar_figure see supra note mr enayat’s corrected agi resulting from the adjustments above c taxable_year mr enayat filed his form_1040 for taxable_year on date he reported no wage or salary income he attached to his return a schedule c for sutter he reported that in sutter had gross_receipts of dollar_figure but had dollar_figure in cost_of_goods_sold plus dollar_figure in additional expenses resulting in a claimed loss of dollar_figure from sutter he reported zero taxable_income after examining that return the irs made the following adjustments to his income a dollar_figure increase in taxable_income to account for the receipt of insurance proceeds a dollar_figure increase in the gross_receipts reported on his schedule c to reflect sutter’s correct gross_receipts a dollar_figure decrease in taxable_income to allow the increased deduction for one-half of mr enayat’s self employment_tax an dollar_figure increase in taxable_income resulting from the disallowance of itemized_deductions because of mr enayat’s corrected agi resulting from the adjustments above and a dollar_figure increase in taxable_income resulting from the disallowance of personal exemptions because of 26because mr enayat’s self-employment schedule c income increased so did his self-employment_tax that self-employment_tax increase is not reflected on the adjustments to mr enayat’s income but his deduction for one-half of that higher amount is although mr enayat challenges the irs’s year income adjustment he did not offer any argument that the amount if income should not be characterized as self-employment_income mr enayat’s corrected agi resulting from the adjustments above d taxable_year mr enayat filed his form_1040 for taxable_year on date he reported no wage or salary income and reported a dollar_figure loss from sutter he reported no taxable_income for following an examination of mr enayat’ sec_2001 return the irs made the following adjustments to his income a dollar_figure increase in the gross_receipts reported on his schedule c to include the amount of a stolen check and a dollar_figure decrease in taxable_income to allow the increased deduction for one-half of mr enayat’s self employment_tax woodbury’s federal_income_tax returns and the results of the irs’s examination for the year woodbury filed its form_1120 more than four years late on date reporting inter alia gross_receipts of dollar_figure and after deductions a net_loss of dollar_figure after examination the irs adjusted woodbury’s gross_receipts upwards by dollar_figure for the year woodbury filed no tax_return after examination the irs determined woodbury’s gross receipts--and its taxable income--to be dollar_figure for although the irs had determined that mr enayat had received compensation from woodbury of dollar_figure in and dollar_figure in a correction from an earlier dollar_figure the notice_of_deficiency reflected no allowance of deductions for woodbury in these amounts as we show infra in part i b and if such deductions are allowed the income adjustment is entirely offset and the income adjustment is offset in part the statutory notices of deficiency and the commencement of these cases on date the irs mailed separate statutory notices of deficiency to mr enayat and woodbury in mr enayat’s notice the irs determined a deficiency based on the adjustments of income described above and also determined both additions to tax for his failure to timely file his returns and fraud penalties for taxable years and in woodbury’s notice the irs determined deficiencies for taxable years and based on the adjustments to its gross_receipts as described above and also determined additions to tax for its failure to timely file its tax_return for taxable_year and for its fraudulent_failure_to_file for taxable_year and a fraud_penalty for taxable_year mr enayat and woodbury both timely petitioned this court for a redetermination of their respective deficiencies opinion i unreported income of woodbury and sutter mr enayat operated his rug business through woodbury in and and through sutter in through kept sloppy records for both entities and failed to report much of their income taxpayers bear the responsibility to maintain books_and_records that are sufficient to establish their income see sec_6001 96_tc_858 affd 959_f2d_16 2d cir sec_1_446-1 income_tax regs c f_r see also 64_tc_651 affd 566_f2d_2 6th cir mr enayat failed to fulfill that responsibility both as to himself and as to his c_corporation woodbury a the irs’s use of the bank_deposits method when a taxpayer fails to keep adequate books_and_records the irs is authorized to determine the existence and amount of the taxpayer’s income by any method that clearly reflects income sec_446 695_f2d_145 5th cir 394_f2d_366 5th cir affg tcmemo_1966_81 see also 348_us_121 the irs’s reconstruction of a taxpayer’s income need only be reasonable in light of all surrounding facts and circumstances 40_tc_30 see also 54_tc_1530 the irs is given latitude in determining which method of reconstruction to apply when taxpayers fail to maintain adequate books_and_records 204_f2d_205 5th cir affg a memorandum opinion of this court 111_f2d_374 5th cir affg a memorandum opinion of this court 92_tc_661 in the instant cases the irs chose to apply the bank_deposits method a bank deposit is prima facie evidence of income 87_tc_74 see also 102_tc_632 dileo v commissioner supra pincite estate of mason v commissioner supra pincite when a taxpayer keeps no books_or_records and has large_bank deposits the irs is not acting arbitrarily or capriciously by resorting to the bank_deposits method dileo v commissioner supra pincite the bank_deposits method of reconstruction assumes that all of the money deposited into a taxpayer’s account is taxable_income unless the taxpayer can show that the deposits are not taxable see id pincite see also 335_f2d_671 5th cir the irs need not show a likely source of the income when using the bank_deposits method but the irs must take into account any nontaxable items or deductible expenses of which the irs has knowledge see price v united_states supra pincite tokarski v commissioner supra pincite using the bank_deposits method the irs identified unreported gross_receipts for woodbury for taxable years and as well as unreported gross_receipts for sutter mr enayat’s llc for taxable years and as a general_rule the irs’s determinations are presumed correct and the taxpayer has the burden of establishing that the determinations in the notice_of_deficiency are erroneous rule a 290_us_111 as is explained above we find that the irs reasonably reconstructed petitioners’ income under the bank_deposits method for all the years in issue b petitioners’ challenge to the bank_deposits analysis mr enayat contends that the irs’s bank_deposits analysis is faulty the burden is on the taxpayer to show that the irs’s analysis is unfair or inaccurate price v united_states supra pincite petitioners must show either that the irs’s computation of their income is inaccurate or that the deposits made into their bank accounts are not taxable see 380_f2d_509 5th cir affg tcmemo_1964_303 and tcmemo_1964_304 price v united_states supra pincite dileo v commissioner supra pincite we consider each of the years at issue taking them out of order to begin with the year in which mr enayat makes his most serious challenge sutter’s year for taxable_year mr enayat introduced a detailed sales report of sutter which purported to list the date of every sale sutter made with the corresponding customer’s name and the amount of the sale mr enayat alleges that the detailed sales report is a complete list of all sales for sutter in and that it therefore represents sutter’s gross_receipts for mr enayat reported the gross_receipts of sutter to be dollar_figure on his form_1040 however when the irs completed its bank_deposits analysis of sutter’s bank accounts it found that mr enayat had understated the llc’s gross_receipts by dollar_figure to determine the correct figure for sutter’s gross_receipts in the irs performed a bank_deposits analysis by looking at the total deposits into sutter’s accounts and reducing that amount by any identifiable non-taxable item eg transfers between accounts cash deposits returned checks and tax refunds to get sutter’s net taxable deposits because mr enayat has stipulated that some of sutter’s receipts for were never deposited into a sutter account or in any of mr enayat’s personal accounts the irs then compared mr enayat’s customer payment summary to actual deposits made into the known accounts any reported customer payment that did not have a corresponding deposit into a sutter account or one of mr enayat’s personal accounts was added to sutter’s net taxable deposits to account for total gross_receipts for the ir sec_27the gross_receipts as calculated on the detailed sales report were dollar_figure as indicated supra note mr enayat did not explain the difference between the gross_sales reported on the detailed sales report and the gross_receipts reported on his schedule c 28see supra note then made an adjustment to account for accounts_receivable at the beginning of compared to the end of and for a deposit from lynk systems which was treated as non-taxable following this methodology the irs determined that sutter had gross_receipts of dollar_figure for the year because mr enayat reported sutter’s gross_receipts to be dollar_figure on his schedule c the irs determined that mr enayat understated sutter’s gross_receipts for taxable_year by dollar_figure we find the irs’s bank_deposits analysis to be credible therefore the burden lies with mr enayat to show any flaws in the irs’s methodology price v united_states supra pincite mr enayat argues that the irs’s bank_deposits analysis on sutter’s accounts is flawed because it included in gross_receipts items that had otherwise been counted and should have been excluded to avoid double-counting-- i insurance proceeds from safeco that had already been attributed as income to mr enayat and ii loans from third parties furthermore mr enayat argues that he reported sutter’s gross_receipts accurately because he reported the figure shown on the sales report which recorded every sales transaction we do not find any of mr enayat’s arguments to have merit first mr enayat alleges that the inclusion of the dollar_figure of safeco insurance proceeds in the irs’s bank_deposits analysis for sutter was wrong because the irs had already counted those proceeds as income to him personally that is mr enayat asserts that the irs did not treat these safeco deposits as non-taxable in its analysis and reduce the gross deposits by these amounts he does not support this assertion by an analysis of the bank_deposits or a detailed critique of the irs’s analysis and the assertion is wrong as a matter of fact mr enayat deposited three checks from safeco into sutter’s fleet account no totaling dollar_figure in addition to these three checks a fourth check from safeco in the amount of dollar_figure was evidently negotiated through a third party so that dollar_figure in safeco insurance proceeds reached sutter’s accounts as a cash deposit in its analysis of fleet account no the irs determined that in there were gross deposits of dollar_figure presumably including the safeco payments of that total the irs treated dollar_figure as non-taxable items leaving net taxable 29the record shows that dollar_figure from safeco was deposited into sutter’s accounts however the parties have stipulated that the insurance proceeds mr enayat received for business interruption in totaled dollar_figure we do not attempt to resolve this unexplained discrepancy rather we use the larger number when that favors mr enayat ie in his critique of the bank_deposits analysis and we use the smaller number when that favors mr enayat ie in accepting the stipulated smaller number as the amount of the income adjustment deposits of only dollar_figure an amount too small to include the much larger safeco proceeds the irs specifically identified cash as a non-taxable item in its analysis therefore the dollar_figure cash portion of the safeco payments was necessarily treated as non-taxable had the irs failed to remove the insurance checks totaling dollar_figure as non-taxable items then the net deposit total for fleet account no would have had to include that amount but it clearly does not the net taxable deposits for fleet account no is only dollar_figure which is much less than the dollar_figure or the dollar_figure with the dollar_figure cash deposit included that mr enayat accuses the irs of ignoring and thereby treating as taxable the irs treated dollar_figure from this account as non-taxable items and it was mr enayat’s burden to prove that the safeco checks and cash were not among these items he failed to do so second mr enayat alleges that dollar_figure of the deposits found in sutter’s accounts was not taxable_income but rather was the proceeds of loans by third parties however other than his own testimony mr enayat provided no proof of these third-party loans--no loan documents of any kind no testimony from any of the alleged lenders and no minutes or financial entries reflecting such loans none of the checks deposited from these third parties had any markings on them such as the designation loan written on the front of the check to indicate that they were intended as loans on the contrary two of the pertinent checks had markings on them that indicate that they were not loans ie one check for dollar_figure had 9x13 written in the memo area apparently indicating that the check was for the purchase of a by 13-foot rug and one wire transfer for dollar_figure had rolls royce written on it indicating that the transaction involved a car we find that mr enayat has not provided credible_evidence to prove that any loans were made and their proceeds deposited into sutter’s bank accounts in and we therefore find no fault in the irs’s declining to reduce net deposits to account for these unsubstantiated loans third mr enayat argues that sutter’s gross_receipts were not understated because he reported the gross_receipts as shown on the sales report summary that he says recorded every sale however the gross_receipts he reported did not correspond precisely to the total amount on the sales report and more important sutter’s bank accounts received many thousands of dollars more than mr enayat reported the irs determined by its analysis that sutter had understated its gross_receipts by dollar_figure mr enayat’s burden was to prove where that extra dollar_figure in deposits came from if not sales and he did not meet that burden simply by insisting that the sales report was accurate we find that mr enayat failed to carry his burden of refuting the irs’s bank_deposits analysis and we find that sutter had additional gross_receipts of dollar_figure for the year sutter’s year mr enayat has stipulated that sutter received two customer checks during taxable_year totaling dollar_figure which were deposited into sutter’s bank of new hampshire account no however the schedule c for sutter attached to mr enayat’s form_1040 reported zero gross_receipts we find that the customer deposits made into sutter’s account in indicate that sutter did have gross_receipts of dollar_figure in the year this corresponds with the bank_deposits analysis performed by the irs woodbury’s year woodbury filed its form_1120 for taxable_year on date it reported gross_receipts of dollar_figure however woodbury’s return preparer testified that he did not recall where that figure came from or how it was computed mr enayat offered no sales report summary for woodbury’s year as he did for sutter’s year because we find the irs’s bank_deposits analysis to be credible and because mr enayat has not introduced any evidence to refute it we find that woodbury had additional gross_receipts of dollar_figure for taxable_year however as respondent acknowledged in his brief woodbury is entitled to a deduction in for the compensation imputed to mr enayat the amount of this deduction is dollar_figure which more than offsets woodbury’s additional income in that year woodbury’s year woodbury proffered no sales report summary for the year and failed to file its form_1120 for that year as a result the irs prepared for woodbury a substitute for return pursuant to sec_6020 that substitute for return reported gross_receipts of dollar_figure for taxable_year as determined by the irs’s bank_deposits analysis again because we find the irs’s bank_deposits analysis to be credible and because mr enayat has not introduced any evidence to challenge that analysis we find that woodbury had unreported gross_receipts of dollar_figure for taxable_year however as in woodbury is entitled in to a deduction of dollar_figure for the compensation imputed to mr enayat thereby reducing woodbury’s taxable_income in that year to dollar_figure ii income mr enayat did not report a income from the rug busine sec_1 woodbury checks deposited to his personal accounts in the notice_of_deficiency the irs determined that mr enayat had additional constructive_dividend income of dollar_figure in and dollar_figure in as a result of his depositing into his personal accounts checks made out to woodbury mr enayat did not treat any of the diverted checks as income on his form sec_1040 for and mr enayat acknowledges that he deposited checks made out to woodbury in his personal accounts but he contends that he was holding the money for the corporation in a sort of trust or escrow arrangement in order to prevent vendors from prematurely negotiating woodbury’s post-dated checks and that he transferred the funds to woodbury’s accounts to cover its checks when they were actually due it is true that in in the aggregate mr enayat deposited into his personal accounts dollar_figure worth of checks payable to woodbury and transferred dollar_figure back into corporate accounts leaving a difference of only dollar_figure in his personal accounts moreover it is also true that funds received in trust by a trustee are excludable from gross_income when i the funds are subject_to a restriction that they be expended for a specific purpose and ii the taxpayer does not profit gain or benefit in spending the funds for the stated purpose 55_tc_761 citing 14_tc_965 16_tc_988 47_tc_391 affd 407_f2d_210 9th cir and 54_tc_460 affd 456_f2d_255 5th cir on the other hand funds that are misappropriated from a_trust by a trustee are includable in the trustee’s gross_income 15_f3d_203 1st cir adams v commissioner tcmemo_1970_104 affd 456_f2d_259 9th cir we have found that mr enayat did not establish the factual predicate for his argument in he made no transfers to woodbury to compensate for its checks and even in his narrative simply does not line up with the facts in the record we therefore hold that mr enayat had additional constructive_dividend income of dollar_figure in and dollar_figure in mr enayat did not attempt to show that woodbury lacked earnings_and_profits sufficient to support a taxable dividend cf sec_301 c a we find these transfers to be taxable_income to mr enayat a consequence of our finding is that the woodbury checks mr enayat deposited are taxable_income both to him and to woodbury thus for a year such as in which woodbury has positive taxable_income rather than loss woodbury is liable for tax on these amounts at its corporate rate and mr enayat is liable for income_tax on the same amounts at his individual rate one could observe that a corporation is a legal fiction ie a fictitious person created pursuant to state law and could complain that this double_taxation is therefore founded on a fiction but if so it is a fiction that mr enayat chose when he incorporated woodbury use of the corporate form entails certain advantages chiefly limited_liability for shareholders and the business operator who wants those advantages is free to apply to the state to charter a corporation however while the law grants legal rights and privileges to corporations it also confers on them certain duties and obligations--including in this instance being taxable under subchapter_c sections dollar_figure for federal tax purposes we respect mr enayat’s creation of woodbury rug company inc and we acknowledge its distinct existence as the supreme court stated in 319_us_436 the doctrine_of corporate entity fills a useful purpose in business life whether the purpose be to gain an advantage under the law of the state of incorporation or to avoid or to comply with the demands of creditors or to serve the creator’s personal or undisclosed convenience so long as that purpose is the equivalent of business activity or is followed by the carrying on of business by the corporation the 30it is often possible to achieve the state law advantages of incorporation while avoiding the status of being a separately taxable entity for federal tax purposes one such means is for an entity to be disregarded pursuant to the so-called check-the- box regulations sec_301_7701-3 proced admin regs c f_r see med practice solutions llc v commissioner t c ____ and in the later years at issue in this case mr enayat did achieve this disregarded treatment for his llc sutter when he organized it to replace woodbury another common means is to elect subchapter_s status for a corporation see secs but mr enayat made no such election as to woodbury for the years in issue corporation remains a separate taxable entity fn refs omitted woodbury is therefore a taxpayer distinct from mr enayat in and and each of these two taxpayers must bear his or its own liability transfers from woodbury we have found that woodbury transferred to mr enayat-- either by direct transfers to his personal accounts or by woodbury checks made payable to mr enayat--dollar_figure in and dollar_figure in totaling dollar_figure respondent argues consistent with the notice_of_deficiency that these amounts constitute officer’s compensation mr enayat acknowledges that he transferred money from woodbury’s accounts into his personal accounts but he claims that these transfers were repayments by woodbury of money mr enayat had lent woodbury throughout and dollar_figure mr enayat argues that since these transfer sec_31mr enayat’s only contention against the taxability of these amounts is that they were repayments of loans mr enayat makes much of the fact that in and he transferred to woodbury a substantially greater amount--dollar_figure--than the transfers he received from woodbury see supra note and he urges that he can hardly have been enriched by these two-way transfers when in fact he suffered a net deficit however he does not assert that if these transfers are not recognized as non-taxable loan repayments then they are dividends rather than compensation the reason may be that this characterization if successful would deprive woodbury of deductions for dollar_figure in compensation paid thereby increasing its corporate_income_tax and penalties dividends would be nondeductible to woodbury and pursuant to sec_301 they would be income to mr enayat to the extent of woodbury’s earnings_and_profits continued represent the repayment of a shareholder loan they are not income to him whether a withdrawal of funds by a shareholder from a corporation or an advance made by a shareholder to a corporation creates a true debtor-creditor relationship is a factual question to be decided on the basis of all of the relevant facts and circumstances 88_tc_604 affd without published opinion 855_f2d_855 8th cir see also 52_tc_255 affd 422_f2d_198 5th cir 29_tc_1193 affd 271_f2d_267 5th cir for disbursements to constitute true loans there must have been at the time that the funds were transferred an unconditional obligation on the part of the transferee to repay the money and an unconditional intention on the part of the transferor to secure repayment haag v commissioner supra pincite see also haber v commissioner supra pincite direct evidence of a taxpayer’s state of mind is generally unavailable so courts have focused on certain objective factors to distinguish repayments of continued then nontaxable return_of_capital to the extent of mr enayat’s basis in his woodbury stock then gain from the sale_or_exchange of property for the balance mr woodbury has also not presented any evidence of woodbury’s earnings_and_profits nor of his basis in its stock in the absence of any contention that the payments were dividends rather than compensation we do not address this issue bona_fide loans from disguised dividends compensation and returns of capital the factors considered relevant for purposes of identifying bona_fide loans include the existence or nonexistence of a debt_instrument provisions for security_interest payments and a fixed payment_date treatment of the funds on the corporation’s books whether repayments were made the extent of the shareholder’s participation in management and the effect of the loan on the shareholder employee’s salary haber v commissioner supra pincite see also united_states v stewart in re indian lake estates inc 448_f2d_574 5th cir haag v commissioner supra pincite n when the individuals are in substantial control of the corporation as mr enayat was in this case such control invites a special scrutiny of the situation haber v commissioner supra pincite roschuni v commissioner supra pincite for the reasons set forth below we conclude that the facts of record do not support mr enayat’s attempt to characterize the distributions that he received from woodbury in and as repayments of bona_fide loans first no note or other evidence_of_indebtedness reflecting the amount or existence of the shareholder loans was given to mr enayat by woodbury furthermore in the absence of explicit evidence_of_indebtedness mr enayat did not even provide an analysis of the transactions to support his assertion that every payment from woodbury to mr enayat was preceded by a loan from mr enayat to woodbury despite the court’s invitation to him to do so instead mr enayat provided only gross numbers for the transfers for the entire yeardollar_figure although his arithmetic is correct his reasoning is not where the enayat-to-woodbury transfers only sometimes preceded the woodbury-to-enayat transfers and other times followed them it cannot be said that the pattern of the money transfers corroborates the existence of loans from mr enayat to woodbury second mr enayat’s position that these transfers from woodbury represented the repayment of loans is further belied by his testimony admitting that he treated himself woodbury and all the bank accounts as one third no evidence indicates that woodbury provided any collateral or security for repayment of these purported loan amounts or that woodbury made any agreement with mr enayat as to the time of repayment or the interest to be paid fourth mr enayat offered no evidence to show whether woodbury treated his transfers as loans rather than as contributions on the company’s books and as the examining ir sec_32mr enayat alleges that he received net compensation of only dollar_figure in ie the dollar_figure in woodbury-to-enayat transfers minus the dollar_figure in enayat-to-woodbury transfers and that he received no compensation at all in since the dollar_figure in woodbury-to-enayat transfers minus the dollar_figure in enayat-to-woodbury transfers yields a negative number agent observed the schedule l balance sheets per books on woodbury’s return showed no loans to or from shareholders fifth mr enayat’s position requires the unlikely conclusion that he was entitled to zero compensation_for working full time at woodbury mr enayat has worked in the persian rug business since he was years old and has owned his own store since he testified that he was actively engaged in his business eg traveling to new york to purchase inventory managing the store selling his inventory and so on however despite the flow of funds from woodbury to mr enayat he reported zero wage income on his and form sec_1040 and woodbury claimed zero deductions for officer’s compensation in the one year for which it did file a return we find that some of the money paid to him by woodbury must have been compensation_for his labor and in the absence of his carrying his burden to prove a reasonable alternative the irs’s determination stands that is we conclude that mr enayat did not give and receive transfers pursuant to a true debtor-creditor relationship 33see 918_f2d_90 9th cir an officer who performs substantial services for a corporation is an employee and corporate payments to him are wages joseph 712_fsupp_143 e d wis corporate payments to employees in remuneration for services are wages and the corporation may not evade employment_taxes by characterizing such compensation as dividends affd 895_f2d_1196 7th cir with woodbury rather mr enayat treated woodbury’s bank accounts as if they were his personal accounts depositing and withdrawing funds at will accordingly we find that the transfers made from woodbury to mr enayat during and did not constitute repayments of bona_fide loans but instead represented compensation to mr enayat therefore we find as the irs determined that woodbury paid mr enayat officer’s compensation income of dollar_figure in and dollar_figure in by transferring funds to his personal accountsdollar_figure this finding is adverse to mr enayat but is favorable to his c_corporation woodbury as we explain below b transfer from dr willitts we have found that in mr enayat received dollar_figure from dr willitts which mr enayat was obliged to pay back to dr willitts at his instruction originally expected to be in rials in iran mr enayat freely used the money for his rug business and his own options trading and he substantiated repayments of only dollar_figure the irs determined that mr enayat’s use of those funds for his own purposes demonstrates that he embezzled stole or misappropriated those funds from dr willitts and that once he did so the funds became income to 34because we do not find any creditor-debtor relationship to exist between woodbury and mr enayat we find that any transfer of money from mr enayat to woodbury was not a loan but rather a contribution_to_capital him under sec_61 gross_income means all income from whatever source derived the supreme court has given a liberal construction to the broad phraseology of the ‘gross income’ definition statutes in recognition of the intention of congress to tax all gains except those specifically exempted 366_us_213 citing 336_us_28 and 293_us_84 the supreme court held that embezzled funds and more generally wrongful appropriations are includable in gross_income id pincite however mr enayat’s uncontradicted explanation of his arrangement with dr willitts was that he was to deliver rials in iran in exchange for dollars received in the united_states without any restriction on his use of the dollars he received because both parties understood that the rials provided in iran would come from a different source the record indicates an express obligation by mr enayat to repay the money to dr willitts--in rials if dr willitts had made it to iran or if not then in dollars as affirmed in the date agreement and release mr enayat repaid some of the funds on demand and a portion later none of these facts demonstrates that mr enayat wrongfully appropriated dr willitts’s money rather he owed a debt to dr willitts generally a taxpayer must recognize income from the discharge_of_indebtedness sec_61 284_us_1 the moment it becomes clear that a debt will never have to be paid such debt must be viewed as having been discharged 88_tc_435 there is no evidence that such a moment had arrived during the years in issue with respect to mr enayat’s obligation to repay dr willitts on the contrary dr willitts petitioned a new hampshire state court in late for attachment of mr enayat’s assets mr enayat had not fully repaid dr willitts during the years in issue but there is no evidence that dr willitts had released mr enayat from his repayment obligation in any year before us throughout the years in issue mr enayat remained obligated to repay dr willitts as a result we hold that mr enayat did not have income from the transfer he received from dr willitts c capital_loss on the sale of the elm street property we have found that mr enayat purchased the elm street house as an investment in date for dollar_figure that he performed some renovations on the house but did not substantiate expenditures in any amount and that he sold the house in date for dollar_figure mr enayat reported a total capital_loss of dollar_figure from the sale of the elm street property thereby implicitly claiming renovation expenses of more than dollar_figure offset dollar_figure in capital_gains with part of this purported capital_loss and offset dollar_figure in capital_gains with the remaining purported real_estate loss see supra note in the notice_of_deficiency the irs disallowed these capital_loss deductions because we find that mr enayat did not substantiate his basis in the property above his cost_basis of dollar_figure we find that mr enayat is not entitled to a capital_loss in or based on his sale of the elm street property in his post-trial brief respondent asserted for the first time that mr enayat received if anything a short term capital_gain in the amount of dollar_figure ie the difference between his july purchase_price and his december sale price no capital_gain adjustment was proposed in the notice_of_deficiency nor in respondent’s answer nor in respondent’s pretrial memorandum and respondent did not argue this adjustment at trial nor evoke testimony that could be recognized as specifically directed to the issue we therefore hold that the issue was not timely raised and that if it had been it would have been a new_matter on which respondent bore the burden_of_proof see rule a which he did not carry d issues mr enayat conceded as we noted above mr enayat concedes that he received did not report and should have reported dollar_figure of gambling income in dollar_figure in rental income in dollar_figure in business interruption insurance proceeds in and dollar_figure from a stolen check in these amounts are taxable_income to mr enayat iii additions to tax and penalties in addition to deciding the tax_liability that mr enayat and woodbury will bear on the foregoing amounts we must decide their liability for additions to tax and penalties a mr enayat’s liability for the additions to tax failure-to-file addition_to_tax under sec_6651 mr enayat does not dispute that he failed to timely file his form sec_1040 for taxable years through the due dates and filing dates were as follows tax_year due_date return filed date date date date date date date date the irs determined that mr enayat is liable for the sec_6651 addition_to_tax for all four of those years sec_6651 imposes an addition_to_tax for failure_to_file a timely return unless the taxpayer establishes that the failure did not result from willful neglect and that the failure was due to reasonable_cause willful neglect has been interpreted to mean a conscious intentional failure or reckless indifference 469_us_241 reasonable_cause requires the taxpayer to demonstrate that the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file a return within the prescribed time id pincite sec_301_6651-1 proced admin regs mr enayat has not shown or even argued that he exercised reasonable care with regard to his failure_to_file his returns we find that mr enayat is liable for the sec_6651 addition_to_tax for taxable years and fraud_penalty under sec_6663 the irs determined that mr enayat is liable for the fraud_penalty under sec_6663 for fraudulently understating his income on his and income_tax returns sec_6663 imposes a penalty equal to percent of the portion of any underpayment attributable to fraud a legal principles regarding fraud respondent has the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b 94_tc_654 respondent must prove by clear_and_convincing evidence that mr enayat underpaid his taxes in each year and that mr enayat intended to evade taxes by conduct intended to conceal mislead or otherwise prevent tax collection see parks v commissioner supra pincite- fraud is an actual wrongdoing with an intent to evade a tax believed to be owing 85_tc_267 fraud is never presumed and must be established by independent evidence of fraudulent intent petzoldt v commissioner t c pincite accordingly the existence of fraud is a question of fact that a court must consider on the basis of an examination of the entire record and the taxpayer’s entire course of conduct id however fraud ‘does not include negligence carelessness misunderstanding or unintentional understatement of income ’ zhadanov v commissioner tcmemo_2002_104 quoting 236_f2d_844 3d cir if respondent shows that any part of an underpayment is due to fraud the entire underpayment is treated as due to fraud unless mr enayat shows by a preponderance_of_the_evidence that part of the underpayment is not due to fraud see sec_6663 courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer’s testimony filing false documents failing to file tax returns and dealing in cash 317_us_492 899_f2d_164 2d cir 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 respondent contends that the following badges_of_fraud are present with respect to mr enayat understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of assets engaging in illegal activities lack of credibility in testimony dealing extensively in cash pattern of conduct which implies an intent to mislead and failing to file tax returns b mr enayat’s underpayments due to fraud we find some of those badges_of_fraud to be present in this case first mr enayat understated his income for every year at issue second mr enayat admittedly maintained inadequate records third mr enayat engaged in illegal activities ie theft fourth mr enayat dealt extensively in cash fifth mr enayat has exhibited a pattern of conduct which implies an intent to mislead by admittedly receiving income in and that he did not report on his income_tax returns yet offering no explanation for his failure to do so lastly mr enayat failed to timely file his tax_return for every year at issue as a result we find mr enayat’s actions were intended to conceal mislead or otherwise prevent tax collection specifically we find that mr enayat’s failure to report income he now concedes he should have reported--ie dollar_figure in gambling income in dollar_figure in rental income in dollar_figure in insurance proceeds in and dollar_figure in theft income in 2001--was fraudulent these were not trivial amounts that might have been overlooked or forgotten mr enayat offered no explanation for how he could have filed a tax_return for any of these years and omitted these items out of carelessness or negligence on the basis of mr enayat’s concession and our finding of fraud we find that respondent has shown that some portion of mr enayat’s underpayment in each of the three years involving those items--1998 and 2001--was due to fraud as a result the entire underpayment for each of those years is treated as due to fraud unless mr enayat shows by a preponderance_of_the_evidence that part of the underpayment is not due to fraud see sec_6663 c mr enayat’s underpayments not due to fraud i capital_loss as for taxable_year we have already found that failure to report dollar_figure in gambling income and dollar_figure in rental income was fraudulent with respect to the capital_loss claimed by mr enayat on the sale of the elm street property but disallowed in the notice_of_deficiency and in this opinion we do not find mr enayat’s actions to be fraudulent mr enayat disclosed the sale of the property on his return by claiming a loss and it was his failure to prove his basis in the property that resulted in the capital_gain mr enayat’s failure to report this capital_gain was due to his negligence in not properly substantiating his renovation expenses as a result we do not find fraud in this particular issue ii woodbury checks and transfers the rest of mr enayat’s underreporting of income for taxable_year results from our finding that he received dollar_figure in dividend income from checks payable to woodbury as well as dollar_figure in officer’s compensation transferred to him from woodbury totaling dollar_figure on the totality of facts we do not find these transactions to be fraudulent despite their magnitude in money flowed back and forth between woodbury and mr enayat in roughly equal amounts in woodbury gave mr enayat a total of dollar_figure while mr enayat gave woodbury dollar_figure dollar_figure in capital contributions mistakenly characterized as shareholder loans by mr enayat and dollar_figure in redeposits of diverted checks while we do not approve of the haphazard flow of money between the two or of mr enayat’s using woodbury’s accounts as his personal checking accounts we have addressed those issues in deciding whether these transactions resulted in taxable_income to mr enayat under our opinion mr enayat is liable for income_tax on his end of those transfers and we have held that the rough balance in money given and received does not excuse his liability however what cannot be ignored is that of all the money that flowed between the two the total_amounts going either way were very close--dollar_figure versus dollar_figure as a result we do not find that mr enayat intended to conceal mislead or otherwise prevent tax collection in his dealings with woodbury in taxable_year his error-- ie his assumption that the rough equivalence of the back-and- forth transfers eliminated their taxability--amounted to negligence but not fraud we likewise find that to be so for the year throughout woodbury made transfers to mr enayat totaling dollar_figure ie dollar_figure in direct transfers and dollar_figure in diverted checks while mr enayat made transfers to woodbury totaling dollar_figure all in capital contributions mistakenly considered shareholder loans by mr enayat because mr enayat did not redeposit any of the diverted checks in again because throughout he actually transferred more money to woodbury than he received--dollar_figure versus dollar_figure--we find that mr enayat’s non-reporting of this income was negligent but not fraudulent the only other unreported income in taxable_year was dollar_figure in gross_receipts for sutter in the broader context of the facts of this case these receipts were de_minimis and we do not find that mr enayat fraudulently tried to hide this small amount as a result we do not find any fraud with respect to taxable_year however the same cannot be said for mr enayat’s underreporting of sutter’s gross_receipts in taxable_year as we already decided mr enayat fraudulently failed to report dollar_figure in insurance proceeds in as a result the entire underpayment will be treated as attributable to fraud absent proof as to non-fraudulent portions see sec_6663 this places the burden on mr enayat to show that his failure to report dollar_figure in gross_receipts for sutter in was not fraudulent he has failed to do so mr enayat did argue that the irs’s bank_deposits analysis was flawed and that he accurately reported sutter’s gross_receipts because he reported the figure shown on his sales report but we have already disposed of those challenges and found them to be without merit mr enayat has introduced no other evidence to persuade us that such a substantial_understatement of sutter’s gross_receipts would be anything other than fraudulent as a result we find mr enayat’s understatement of sutter’s gross_receipts in taxable_year to be fraudulent b whether woodbury is liable for the additions to tax and penalty as determined by the ir sec_1 failure-to-file addition_to_tax under sec_6651 and fraud_penalty under sec_6663 in the irs determined that woodbury is liable for the sec_6651 addition_to_tax for taxable_year because woodbury failed to timely file its tax_return for that year and that woodbury is liable for the fraud_penalty under sec_6663 for fraudulently understating its gross_receipts on its income_tax return it is true that woodbury filed its form_1120 late ie more than four years late on date that woodbury has not shown that it exercised reasonable care in this matter and that the return woodbury eventually filed did understate its gross_receipts however because we find as the irs determined that woodbury paid additional compensation to mr enayat in the form of the woodbury-to-enayat transfers totaling dollar_figure and because we hold as the irs concedes that woodbury was entitled to an additional deduction in the amount of those transfers woodbury ends up with no net_income in but rather a loss woodbury therefore has no income_tax_liability for since the addition_to_tax and penalty at issue would be a percentage of the underpayment of woodbury’s now-zero income_tax_liability the addition_to_tax and penalty are also zero fraudulent failure-to-file addition_to_tax under sec_6651 in the irs determined that woodbury was liable for the addition_to_tax pursuant to sec_6651 for fraudulently failing to file a timely income_tax return for taxable_year in failing to file that return the irs determined woodbury failed to report dollar_figure in gross_receipts for taxable_year to determine whether woodbury fraudulently failed to file its tax_return for taxable_year we examine the same badges_of_fraud we used when considering the imposition of the fraud_penalty against mr enayat under sec_6663 see clayton v commissioner t c pincite but we necessarily focus on woodbury’s decision not to file its return when due if that decision was made with the intent to evade tax then the addition_to_tax under sec_6651 may properly be imposed again respondent has the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b parks v commissioner t c pincite to find tax_fraud against the corporation respondent is required to prove that mr enayat engaged in fraudulent conduct on behalf of the corporation e j 42_tc_358 affd 355_f2d_929 6th cir respondent contends that the following badges_of_fraud are present in with respect to woodbury maintaining inadequate records concealment of assets dealing extensively in cash and failing to file tax returns mr enayat infused the corporation with his personal funds and withdrew funds at will and he admittedly did not keep accurate books for woodbury mr enayat as the operator and sole shareholder of woodbury abdicated his responsibility to accurately report woodbury’s financial dealings and tax obligations we have found that woodbury failed to file its return or report gross_receipts of dollar_figure for taxable_year and when the irs determined that woodbury had gross_receipts in that amount mr enayat did not introduce any evidence to prove woodbury’s gross_receipts were other than as the irs determined woodbury failed to file its return for altogether after filing its return for four years late in view of all these facts mr enayat’s management of woodbury went beyond haphazard and was fraudulent mr enayat undoubtedly knew that a tax_return was required to be filed for woodbury and his failure_to_file one indicates that he was trying to evade taxes as a result given mr enayat’s pattern of filing his own tax returns late as well as his filing woodbury’s tax_return late we do not find that his failure_to_file woodbury’s tax_return was unintentional therefore on the basis of our examination of the entire record and mr enayat’s entire course of conduct we find that woodbury fraudulently failed to file its tax_return for taxable_year however because we find as the irs determined that woodbury paid additional compensation to mr enayat in the form of the woodbury-to-enayat transfers totaling dollar_figure in and because we hold as the irs concedes that woodbury is entitled to an additional deduction in the amount of those transfers woodbury ends up with less income ie dollar_figure minus dollar_figure or dollar_figure --and therefore a lower tax liability--than the amount the irs used in calculating the penalty iv whether the statute_of_limitations bars assessment of mr enayat’s or woodbury’s tax_liabilities generally the irs must assess tax within three years after the return is fileddollar_figure sec_6501 this general_rule would provide that assessments against mr enayat would be restricted as follows 35if a return is filed before its due_date it is treated as being filed on its due_date for the purposes of sec_6501 sec_6501 tax_year due_date return filed 3-year limitation on assessment date date date date date date date date date date date date the irs issued to mr enayat a notice_of_deficiency for and on date this was well after the three-year period of limitations on assessment had expired for each of these years so respondent bears the burden of proving that an exception to the three-year limit on the time to assess tax applies see 245_f2d_888 5th cir affg in part and revg in part on other grounds tcmemo_1955_301 38_tc_84 affd 318_f2d_786 10th cir respondent has shown that mr enayat filed fraudulent_returns by fraudulently underreporting his income for taxable years and because sec_6501 allows assessment at any time in the case of a fraudulent return we conclude that the statute_of_limitations does not bar assessment of mr enayat’s tax for or with respect to taxable_year respondent failed to prove mr enayat filed a fraudulent return but we nevertheless conclude on other grounds that the statute_of_limitations does not bar assessment of mr enayat’s tax for sec_6501 permits a six-year period of limitations for assessment in the case of a taxpayer who omits_from_gross_income an amount properly includable therein which is more than percent of the amount of gross_income stated on the return on his return mr enayat reported his gross_income ie total income to be dollar_figure the irs determined and we have found that mr enayat understated his income for by dollar_figure--ie dollar_figure in constructive dividends from woodbury dollar_figure in compensation from woodbury and dollar_figure from sutter’s additional gross_receipts the irs will be afforded a six-year period of limitations for assessment if mr enayat’s understatement of income dollar_figure exceed sec_25 percent of dollar_figure ie dollar_figure we find that it does as for woodbury the irs issued a notice_of_deficiency for taxable_year on date which was more than three years after woodbury had filed its return for that yeardollar_figure however because we find that woodbury fraudulently understated its gross_receipts on its return sec_6501 permits the irs to assess at any time as for taxable_year woodbury failed to file a tax_return sec_6501 likewise permits the irs to assess at any time where no return is filed as a 36woodbury filed its return for on date the general three-year period of limitations on assessment expired on date result we conclude that the statute_of_limitations does not bar assessment of woodbury’s tax for or v summary of findings to resolve the issues presented in this case we find as follows with respect to mr enayat he received unreported gambling income of dollar_figure in which he concedes he received unreported rental income of dollar_figure in which he concedes he received unreported constructive dividends from woodbury totaling dollar_figure in he received unreported compensation from woodbury totaling dollar_figure in he did not receive unreported income during any year in issue from the funds dr willitts transferred to him in he is not entitled to a capital_loss of dollar_figure or any other amount on the sale of the elm street house and accordingly the capital_gains he offset in and are taxable but he is not liable for tax on capital_gain from that sale he received unreported constructive dividends from woodbury of dollar_figure in he received unreported compensation from woodbury of dollar_figure in he received unreported schedule c income from sutter of dollar_figure in he received unreported income from insurance proceeds of dollar_figure in which he concedes he received unreported schedule c income from sutter of dollar_figure in he received unreported theft income of dollar_figure from a stolen check in which he concedes he is liable for failure-to-file additions to tax under sec_6651 for taxable years and he is liable for the fraud_penalty under sec_6663 on the portion of his underpayment attributable to the following items dollar_figure in gambling income and dollar_figure in rental income dollar_figure in insurance proceeds and dollar_figure in gross_receipts from sutter dollar_figure in theft income from the stolen check he is not liable for the fraud_penalty on the portion of his underpayments attributable to the following items dollar_figure in constructive dividends from woodbury dollar_figure in compensation from woodbury and dollar_figure in disallowed capital_loss from the sale of the elm street house dollar_figure in constructive dividends from dollar_figure in compensation from woodbury and dollar_figure in additional gross_receipts from woodbury sutter as for woodbury we find as follows woodbury had no taxable_income in and therefore is not liable for tax additions to tax or penalties in that year woodbury had unreported net taxable_income of dollar_figure in woodbury is liable for the fraudulent failure-to-file addition_to_tax under sec_6651 for to reflect the foregoing and to allow the parties to resolve the computational issues that will be affected by these findings decisions will be entered under rule
